Case: 4:05-cr-00045-GHD-DAS Doc #: 178 Filed: 09/06/19 1 of 3 PagelD #: 921

Nasir Abdul Ali , -
Reg. No. 09596-042 . :
FCG-Yazeoo City Medium an

P.0- Box 5000
Yazoo City, MS 39194-5000

IN PRO PER

IN THE UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF MISSISSIPPI

NASIR ABDUL-ALI a/k/a §
DONALD RAY REED, 5 .

Petitioner, CASE NO. 4:05-cr-00045-GHD-DAS
Vv. § ,
UNITED STATES OF AMERICA, §

Respondent. §

NOTICE OF APPEAL
COMES NOW, Petitioner, Nasir Abdul Ali » acting in

pro per (pro se), rcespectfully submits this NOTICE OF APPEAL, in re-
gards ta the JUDGE'S ORDER, dated August 21, 2019 | and received
at this FCC-Yazoo City. Medium on . August 30, 2019 » pursuant to

all Federal Rules, Regulations and Procedures in conjunction with

“THIS: NOTICE OF APPEAL IS TIMELY.

 

“RESPECTFULLY SUBMITTED on this 30 day of __ August ,
2019
Nose Aleit AL!
| baba ud — ACs
. ‘Nasir Abdul Ali
RECEIVED a Petitioner/IN PRO PER
. Affiant
SEP 06 2019...

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF MISSISSIPPI
_ Case: 4:05-cr-00045-GHD-DAS Doc #: 178 Filed: 09/06/19 2 of 3 PagelD #: 922

CERTIFICATE OF SERVICE

Nasir Abdul Ali
I, __ hereby certify that I have served a true and correct copy of the following:

NOTICE OF APPEAL

"This ACTION i is deemed filed at the time it was delivered to prison authorities for

, forwarding, [see Houston v. Lack. 101 L.Bd.2d 245 (1988)], upon the defendant(s) Or plaintifis)

 

and/or their attomey(s) of record, by placing said MOTION/PETITION(s) in a sealed, postage

pre-paid envelope addressed to:
US District Court

Northern District of Mississippi
US Courthouse

Clerk of the Court

-_

This LEGAL ACTION was deposited in the United States Mail at the FCC-Yazoo City
Legal Mail Room, located in Yazoo City, Mississippi. I declare, under penalty of perjury,
that the foregoing is true and correct, pursnant to 28 U.S.C. § 1746. . .

EXECUTED and SIGNED on this_3 dayof___ September 2019.

—_

Nasir Abdul-Ali
Petitioner/IN PRO PER /Affiant/Defendant
Reg. No. - 09596-042 :
FCC-Yazoo City Medium

PO Box 5000
Yazoo City, MS 39194- 5000
N AStR Alde [- Case: 4:05-cr-00045- GHD- DAS Doc #: 178 Filed: 09/06/49 3 of 3 PagelD #: 933,000 ae

 

He saeco Pa ea ed oe
reg: Nd, O1S76-OF i ) a REP ee ga TN 7
ie iy, re
Azoo (uty (edie a
Fee fA *Sarten Cone pe

Vazeo ce, AS 37 [74 OMited States Disteict Covet

| Clerk OF CankRE
< FL SALABaN Ave. Ease
| Exes |

lege Onkorh IS 597 56

ifyefigegh EL afoeg pif gyyog Eda Eig gfel ged gg ffyeedy Fda flij yg gi]l
